Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                        Feb 21 2014, 9:02 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

RICHARD WALKER                                  GREGORY F. ZOELLER
Anderson, Indiana                               Attorney General of Indiana

                                                KARL M. SCHARNBERG
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

TIMOTHY W. WOOLUM, SR.,                         )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 48A02-1306-CR-560
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MADISON CIRCUIT COURT
                        The Honorable Dennis D. Carroll, Judge
                            Cause No. 48D01-0504-FA-115



                                    February 21, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
      On occasion, the evidence will convince the trial court that the least restrictive

placement for one who violates probation is not the most appropriate sanction.

Appellant-defendant Timothy Woolum Sr. appeals the revocation of his probation. More

particularly, he argues that the trial court should have considered placement in

community corrections rather than executing the remainder of his suspended sentence in

the Indiana Department of Corrections (DOC). Finding that the trial court properly

revoked Woolum’s probation and ordered him to serve the remainder of his suspended

sentence in the DOC, we affirm.

                                        FACTS

      On December 27, 2005, Woolum, pursuant to a plea agreement, pleaded guilty to

class B felony dealing in cocaine. The trial court sentenced Woolum to sixteen years in

the DOC, with thirteen years executed and three years suspended. The trial court ordered

that, upon release from the executed portion of the sentence, Woolum be placed on

probation for three years. Woolum was released from the DOC on August 31, 2010 and

began serving his probation.

      On March 10, 2013, Trooper Nathan Rainey of the Indiana State Police was

contacted by the Department of Child Services (DCS); the DCS told Trooper Rainey that

it had received a report that methamphetamine was being manufactured in a house in

Anderson, a home where children were present. Trooper Rainey went to investigate and

detected the odor of an organic solvent emanating from the house. He spoke to Michael

Sheets, who was living in the home, and ordered all of the individuals inside the home to

                                           2
come outside. Trooper Rainey conducted a protective sweep of the home and saw

methamphetamine in plain view on a coffee table. He then obtained a search warrant for

the residence, which produced lithium batteries, soiled coffee filters, pseudoephedrine

blister packs, burnt foils, drain cleaner, and rye. Trooper Rainey arrested everyone inside

the home.

       About a week later, Trooper Rainey saw Woolum on the front porch of the house

as he drove by. He stopped and spoke to Woolum, who told him that he was living in the

house and that he had not known what Sheets was doing in the home.

       On April 17, 2013, Trooper Rainey went to a Payless store in Anderson to check

on some receipts for lithium batteries he had found in the house.            The Payless

surveillance camera showed that Woolum had purchased the lithium batteries. Upon

discovering that Woolum had made this purchase, Trooper Rainey contacted Woolum’s

probation officer, Tony New, and informed him that he intended to interview Woolum in

connection with the case against Sheets. New asked Trooper Rainey to allow him to

conduct a home visit before interviewing Woolum. New and Trooper Rainey attempted

to conduct a home visit on April 17, 2013, but Woolum was not at home.

       Officer Rainey returned to the home the following day, along with New, Trooper

Skylar Whittington, and Trooper David Preston, a canine officer with the Indiana State

Police. The Troopers knocked on the front door, and when Woolum saw them, he

attempted to go out the back of the house.         However, some officers had placed

themselves behind the house, and Woolum, upon seeing them, went back into the home

                                            3
and spoke to New at the front door. Woolum gave New permission for Trooper Preston

to walk the canine through the house, where the dog alerted twice.

      Woolum had a plastic straw in his pocket that tested positive for

methamphetamine residue. Additionally, the police found ten pseudoephedrine pills in a

plastic bag, methamphetamine product in a bag, scales, marijuana, lithium batteries,

soiled coffee filters that tested positive for marijuana, and twenty grams of an unknown

substance. Woolum later admitted that he had known there was marijuana in the home,

and that, if he were tested, he would test positive for hydrocodone. The coffee filters

found that day also tested positive for methamphetamine.

      On April 29, 2013, the State filed a notice of probation violation.   On May 28,

2013, an evidentiary hearing was conducted. At the evidentiary hearing, Woolum asked

the trial court to consider placement in the Madison County Drug Program. The trial

court stated that Woolum could have his attorney speak “to the prosecutor about whether

or not Drug Court ought to be appropriate . . . but on the probations case you have three

years of exposure and that’s going to be revoked.” Tr. p. 48-49. At the conclusion of the

hearing, the trial court found that Woolum had violated his probation by testing positive

for methamphetamine, opiates, and cannabinoids and by committing new criminal

offenses. The trial court revoked Woolum’s probation and executed the remaining three-

year term in the DOC.

      Woolum now appeals.



                                            4
                                DISCUSSION AND DECISION

                                     I. Standard of Review

      On appeal, we review a trial court’s probation revocation decision for an abuse of

discretion. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). An abuse of discretion

occurs when the trial court’s decision is clearly against the logic and effect of the facts

and circumstances before it. Turner v. State, 953 N.E.2d 1039, 1045 (Ind. 2011). In

reviewing a trial court’s revocation decision, we do not reweigh the evidence or judge the

credibility of witnesses. Mogg v. State, 918 N.E.2d 750, 759 (Ind. Ct. App. 2009). We

only consider the evidence most favorable to the judgment, and we will affirm the trial

court’s revocation decision when finding substantial evidence supporting the trial court’s

revocation decision. Woods v. State, 892 N.E.2d 637, 639-40 (Ind. 2008).

      Probation is not a right to which a criminal defendant is entitled, but a matter of

grace left to the trial court’s discretion. Prewitt, 878 N.E.2d at 188.       A probation

revocation hearing is in the nature of a civil action and is not to be equated with an

adversarial criminal proceeding. Grubb v. State, 734 N.E.2d 589, 591 (Ind. Ct. App.

2000). A trial court has discretion to revoke probation if a violation of a probation

condition occurs during the probationary period. Ind. Code § 35-38-2-3(a)(1); Cooper v.

State, 917 N.E.2d 667, 671 (Ind. 2009). Violation of a single probation condition is

sufficient to support a revocation. Richardson v. State, 890 N.E.2d 766, 768 (Ind. Ct.

App. 2008).



                                            5
                                    II. Revocation of Probation

       Woolum argues that the trial court abused its discretion in sentencing him to the

DOC. He contends that, because he was gainfully employed following his incarceration,

the court should have considered placement in community corrections.

       Woolum’s argument that the trial court abused its discretion in sentencing him to

serve his executed sentence at the DOC is in contradiction with the principles behind

probation and placement in corrections programs. Placement in a community corrections

program, as with probation, is a “matter of grace” and a “conditional liberty;” it is not a

right. Million v. State, 646, N.E.2d 998, 1002 (Ind. Ct. App. 1995). Placement in a

community corrections program is an alternative to a commitment at the DOC, and such

placement is made at the sole discretion of the trial court. Id.

       Furthermore, the trial court did consider placement in community corrections.

The trial court took notice of Woolum’s request to be placed with the Madison County

Drug Court Program. Tr. p. 47. However, the trial court heard evidence that Woolum

had already completed some drug counseling, and yet determined that he was still

“heavily involved in meth use.” Id. at 48-49. The trial court advised Woolum that his

attorney could speak to the prosecutor about whether Drug Court was appropriate but

determined that Woolum should return to the DOC. The trial court determined that

Woolum had violated his probation by testing positively for drugs and committing new

criminal offenses and acted within its discretion in revoking Woolum’s probation and

sentencing him to serve his executed sentence at the DOC.

                                              6
      The judgment of the trial court is affirmed.

NAJAM, J., concurs, and CRONE, J., concurs in result.




                                            7